DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 11 sets forth three steps of a method, and then sets forth a step that occurs prior to the three steps in the final two paragraphs of the claim. For clarity, the steps must appear in the claim in the order that they are performed. An annotation of claim 11 has been attached with this office action indicating the necessary changes. 
Claim 11 recites the limitation "a pre-trained neural network model" in line 3. After reordering the steps, as outlined above, it is not clear if this is the same component as “a Mask r-cnn network model” already set forth in claim 11. Specifically, it is unclear if these components are one and the same, or two different components altogether. It is suggested that the term “Mask r-cnn network model” should be used consistently throughout all claims. Claim 12, line 5, must also be updated. 
	
Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the fruit image of the fruit or vegetable to be picked (line 3) and the dataset of different types of fruits and vegetables (line 14). 
	Two changes are suggested to overcome this rejection:
Claim 11, line 3 is suggested to instead read “acquiring a fruit image of a fruit or a vegetable to be picked, calling the Mask r-cnn network model to identify the fruit image from the data set, and determining a type of the fruit or the vegetable to be picked”  
Claim 11, final line of page 4 is suggested to read “collecting a data set of different types of fruits and vegetables, and building a Mask r-cnn network model by using a deep learning framework on the dataset;” 4Application No.: 16/763,727 

Claims 12, 14-18 are rejected for their dependency on claim 11.
Claims 19 and 20 are rejected under the same reasoning used to reject claim 11. 



Claim 11, as it is suggested to read, appears below: 

11. A fruit and vegetable picking method based on machine vision, comprising: 
collecting a data set of different types of fruits and vegetables, and building a Mask r-cnn network model by using a deep learning framework on the dataset; 4Application No.: 16/763,727 Attorney Docket No.: 13680005US Response to Office Action of March 15, 2022 
wherein the data set of different types of fruits and vegetables comprises a plurality of pulp images or plant images of different varieties of fruits and vegetables, a plurality of pulp images in different maturity levels of the fruits and vegetables, a plurality of environment images of a garden or a vegetable greenhouse, and a plurality of images of various fruits and vegetables in a to-be- picked state in the gardens or the vegetable greenhouses;
acquiring a fruit image of a fruit or a vegetable to be picked, calling the Mask r-cnn network model to identify the fruit image from the dataset, and determining a type of the fruit or the vegetable to be picked; 
acquiring the type of the fruit or the vegetable to be picked, and determining a cuttable area on a fruit stalk of the fruit or the vegetable to be picked according to the type of the fruit or the vegetable, before locating a cutting point; and 
controlling an end picking apparatus to cut off the stalk of the fruit or the vegetable to be picked, according to the cutting point determined.

Allowable Subject Matter

Claims 11, 12, 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments

Applicant’s arguments with respect to claim(s) 11, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671